Citation Nr: 1024927	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
prior to August 18, 2005 a psychiatric disability secondary to 
the service-connected right knee disability.

2.  Entitlement to an effective date prior to August 18, 2005, 
for the grant of a total evaluation based on individual 
unemployability (TDIU) on a schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to February 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions dated February 2003 and August 2006 
by of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  In the February 2003 rating 
decision the RO granted service connect for adjustment disorder 
secondary to the service-connected right knee disorder and 
assigned an evaluation of 10 percent effective April 1, 2002 
(date of claim).  The Veteran filed a notice of disagreement as 
to the 10 percent evaluation assigned.  

In July 2004 the RO increased the evaluation to 30 percent and 
added depression to the description of the Veteran's psychiatric 
disability (adjustment disorder and depression secondary to right 
knee disability), effective from the date of claim.  As this was 
not the maximum evaluation allowed under the applicable 
diagnostic code, the Veteran continued his disagreement with the 
RO's determination and subsequently perfected an appeal with the 
filing of VA Form-9 (Substantive Appeal).  

By rating decision in August 2006 the RO granted an increased 
evaluation to 70 percent for major depression secondary to the 
service-connected right knee disability, effective from August 
18, 2005.  In a November 2006 telephone conference the Veteran 
indicated that he was satisfied with the assignment of 70 percent 
for major depression and therefore did not seek a higher 
percentage but appealed the effective date of the award of the 
assignment of the 70 percent disability evaluation.  However, in 
this case the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for a 
psychiatric disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from claim for 
increased rating for already service-connected disability).  As 
such, the issue has been recharacterized from that promulgated in 
the March 2009 Board decision to reflect that this decision will 
consider the appropriate evaluation to be assigned prior to 
August 18, 2005, including the assignment of a 70 percent 
evaluation. 

In the August 2006 rating decision the RO granted entitlement to 
a TDIU and assigned an effective date of August 18, 2005, to 
which the Veteran has filed a Substantive Appeal as to the 
effective date.

This matter was previously before the Board in March 2009.  The 
Board, in its decision, denied entitlement to an earlier 
effective date for a 70 percent evaluation for a psychiatric 
disability and for a TDIU and remanded the issue of entitlement 
to an effective date prior to August 18, 2005, for the grant of a 
TDIU on an extraschedular basis.  The remanded issue is now moot, 
as the Board is granting the full benefit with respect to a TDIU 
on a schedular basis.  Regarding the effective date issues, the 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  The parties filed a 
Joint Motion to Remand the appeal to the Board and it was so 
ordered by the Court October 2009.  The appeal has been returned 
to the Board for compliance with the instructions in the Joint 
Motion.


FINDINGS OF FACT

1.  From April 1, 2002, the Veteran's psychiatric disability has 
been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood. 

2.  By this decision the Veteran's psychiatric disorder is rated 
as 70 percent disabling from April 1, 2002, and he is shown to be 
unable to secure or follow a substantially gainful occupation as 
of that date as a result of his service-connected disabiities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for a 
psychiatric disability from April 1, 2002 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2009).

2.  The requirements for an effective date of April 1, 2002, for 
a TDIU on a schedular basis due to service-connected disabilities 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 4.16(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  In light of the 
favorable determinations contained herein, further development 
with regard to VA's duties to notify and assist would serve no 
useful purpose.  See Soyini v.  Derwinski, 1 Vet. App. 540 
(1991).

II.	Initial Increased Evaluation

As noted above, the Veteran was granted service connection for 
his psychiatric disability by February 2003 rating decision and 
assigned an initial 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive 
disorder), effective April 1, 2002, the date of claim.  The RO 
subsequently increased the initial evaluation to 30 percent.  
Following the increase to 30 percent the Veteran's psychiatric 
disability was increased to 70 percent and assigned an effective 
date from August 18, 2005.  The Veteran contends that he is 
entitled to a 70 percent evaluation for a psychiatric disability 
from April 1, 2002 and the Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with some 
of the Veteran's claims on appeal, where the appeal arises from 
the original assignment of a disability evaluation following an 
award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time 
with consideration given to the propriety of staged ratings.  See 
Fenderson, 12 Vet. App. 119.  In addition, the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Regulations pertaining to criteria for evaluating psychiatric 
disorders, including major depressive disorder, provide that 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), warrants a 30 percent rating.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, is 
assigned a 50 percent rating.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, merits a 100 percent 
rating. 38 C.F.R. § 4.130.

The pertinent evidence of record includes a July 2002 VA 
psychiatric examination.  At the time, the Veteran reported that 
he lost the use of his right knee in 1998 and could not work, 
indicating, "I don't feel hopeless, just helpless."  He stated 
that he hopes to be vocationally retrained.  He reported taking 
Diazepam occasionally to help manage his irritability.  The 
Veteran denied symptoms of panic, compulsive behavior, suicidal 
ideation, and homicidal ideation.  On examination, the Veteran's 
appearance was neat and casual.  His speech and psychomotor were 
normal.  His mood was anxious.  The Veteran's thought process was 
linear and goal directed.  His thought content included 
disjointed thoughts, as he asked rhetorical questions rather than 
answering directly.  His judgment was appropriate and he was 
oriented to person, place, and date.  His memory range was 
normal.  The examiner diagnosed the Veteran with adjustment 
disorder with mixed, anxious, and depressed mood, and inability 
to work.  He further opined that the Veteran did not fit the 
criteria for major depression.  

In late July 2002, the VA examiner who performed the July 2002 
psychiatric examination submitted an addendum to the examination 
report.  The examiner stated that it is as likely as not that the 
Veteran's adjustment disorder with mixed, anxious, and depressed 
mood is related to his service-connected right knee condition.  
The examiner indicated that the Veteran has learned to live with 
his knee dislocation and as a result, could not participate in 
sports prior to becoming a house inspector in 1986.  He further 
contended that work further aggravated the Veteran's knee problem 
which resulted in the Veteran's inability to work in 1998.  The 
loss of work resulted in the above diagnosis.  

A May 2003 VA outpatient treatment record demonstrated that the 
Veteran sought treatment for his depression.  At the time, the 
Veteran expressed that VA had not provided him adequate care for 
his disability.  He also reported two previous periods of severe 
depression, including in 1992 and 1998, due to unemployment and 
medical problems.  The Veteran indicated that financial and 
relationship problems resulted in alcohol abuse and divorce.  He 
stated that he has been consuming several beers per day in order 
to manage his pain.  He also reported trying multiple 
prescription medications to treat his depression, however, they 
were unsuccessful due to side effects.  Upon examination, the 
Veteran was noted to be neat and casually dressed.  He was calm 
and cooperative and was fully oriented to time, place, and date.  
The Veteran's affect was constricted and his speech was 
tangential, however, easily redirected.  

A June 2003 VA outpatient treatment record shows a diagnosis for 
major depressive disorder.  The Veteran reported a long history 
of depression and chronic pain.  He also reported having low 
energy and difficulty sleeping.  The Veteran expressed that he 
was unhappy with the level of care VA provided in during his 
previous outpatient treatment.  He indicated that his mood was 
not good. The examiner noted the Veteran to be well groomed and 
in no acute distress.  His speech was normal and his thought 
content was linear and logical.  His affect was blunted, 
frustrated, dysphoric, angry, and cooperative.  

VA outpatient treatment records from July 2003 through August 
2003 demonstrated that the Veteran has not had success treating 
his depression with several different medications, including 
Bupropion, due to undesirable side effects.  During the course of 
treatment in August 2003, the Veteran was prescribed a trial of 
Venlafaxine.  A November 2003 VA outpatient treatment note 
indicated that the Veteran was experiencing difficulty 
concentrating.  He reported that his prescribed medication, 
Mirtazepine, has not helped to improve his depression symptoms 
and interferes with his sleep.  The examiner indicated that the 
Veteran is not suicidal, homicidal, or psychotic, noting him to 
be clinically stable.  VA outpatient treatment records dated in 
February 2004 indicated that the Veteran is depressed due to 
medical problems, however, clinically stable.  

VA outpatient treatment records dated in July 2004 through August 
2004 reported that the Veteran is feeling depressed due to his 
inability to work.  The Veteran stated that his consumption of 
beer was not helping him, as well as irritating his wife.  The 
Veteran reported that he is determined to quit drinking alcohol.  
A September 2004 VA outpatient treatment note indicated that the 
Veteran stated that he is in a better mood and has been more 
productive on his current medication, Prozac.  He also reported 
that his wife has found him to be less depressed in recent 
months.  The Veteran reported that remaining sober has positively 
contributed to the improvement of his mood and is proud that he 
has been able to quit drinking so easily.  The Veteran also 
indicated that he was currently taking online courses to 
reeducate himself, in order to gain employment.  He expressed 
concern regarding whether he would be able to complete the 13 
credits he is enrolled in this semester.  An October 2004 VA 
outpatient treatment note indicated that the Veteran has been 
having difficulty with his dosage of Prozac.  The Veteran also 
stated that he could not handle online collage courses, thus he 
plans on dropping the courses he is currently enrolled in.  
Subsequently, in October 2004, the Veteran testified at a hearing 
before the Decision Review Officer.  At the time, the Veteran 
identified the medications that he was currently taking for his 
depression.  He also stated that he was failing his courses due 
to his service-connected depression.

In January 2005, the Veteran underwent a vocational assessment.  
At the time, the Veteran reported to be on academic probation 
from his distance learning program, in which he is learning to 
become a technical writer.  Upon examination, the Veteran was 
noted to be of high average intelligence, with a learning 
disorder of written language.  The examiner noted the Veteran's 
depression to be moderate to marked.  She also noted the 
Veteran's long history of drinking and multiple head injuries.  
The examiner diagnosed the Veteran with major depressive 
disorder, alcohol dependence disorder, and disorder of written 
expression.  She opined that the Veteran is not likely to succeed 
with his vocational training unless he becomes clean and sober.  
She further opined that the Veteran may have difficulty obtaining 
and retaining employment due to his memory, as multitasking, new 
learning, and ability to handle complexity are below what would 
be expected of his current IQ.  

VA outpatient treatment records dated in May 2005 indicated that 
the Veteran expressed that he was in a depressed and angry mood 
due to his service and unsuccessful knee operation.  He underwent 
a second VA psychiatric examination in August 2005.  At the time, 
the Veteran reported having difficulty sleeping for the past 
eight years due to pain and nightmares.  He indicated that his 
current symptoms are intense anger, chronic pain, and deep 
depression.  He stated that he suffers from panic attacks and 
anxiety, and is easily enraged and intolerant of the incompetence 
of others.  The Veteran indicated that he has hallucinations when 
groggy, which he describes as bloody scenes.  He reported 
isolating himself from others and the inability to be around 
crowds of people.  He stated that he has trouble performing daily 
functions.  On examination, the Veteran's appearance and hygiene 
were appropriate.  His speech, communication, and orientation 
were within normal limits.  His behavior was appropriate.  His 
affect and mood were abnormal.  Panic attacks occurred as often 
as thirty-one times per month, each episode lasts for six hours.  
There were no hallucinations observed, however, a history of 
hallucinations was reported.  The Veteran's judgment and memory 
were impaired, with anger control problems.  Suicidal and 
homicidal ideation was absent.  

The examiner diagnosed the Veteran with major depressive 
recurrent moderate, which he indicated, is a progression of the 
Veteran's prior diagnosis of adjustment disorder.  The examiner 
stated that the Veteran's new diagnosis is based upon his angry, 
depressed, and anxious mood.  The Veteran presents as hopeless 
and overwhelmed with his condition, as his mood has been quite 
depressed in a chronic manner for years.  As a result, the 
Veteran's adjustment period has turned into a more permanent 
condition.  The examiner further opined that the Veteran is 
intermittently unable to perform activities of daily living due 
to his low tolerance for frustration, anxiety, depressed mood, 
and chronic pain.  Thus, the Veteran is unable to fully function 
at home, as he has difficulty establishing and maintaining 
effective work and social relationships because he is so 
intolerant and critical of others and cannot control his anger.  
The Veteran does not have difficulty understanding commands and 
he does not appear to pose a threat of persistent danger to 
himself or others.  His Global Assessment of Functioning (GAF) 
Scale was 33.

The Board finds that the medical evidence indicates that the 
Veteran more nearly met the criteria for a 70 percent rating for 
his psychiatric disorder from April 1, 2002.  VA treatment 
records and examination reports have revealed the Veteran has a 
psychiatric disability which affects his ability to sustain 
gainful employment.  The Board recognizes that the medical 
evidence of record from July 2002 have shown varying symptom 
levels of psychiatric disability, however, with resolution of 
doubt in the Veteran's favor, the Board finds that overall from 
April 1, 2002 the Veteran experienced psychiatric disability that 
resulted in occupational and social impairment, with deficiencies 
in most areas.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  See Gilbert v. Derwinski, 1 Vet. App.  
49, 53 (1990).  Accordingly, the Board finds that the criteria 
for an initial rating of 70 percent for a psychiatric disability 
from April 1, 2002 have been met.  See Fenderson.  

The Board has considered whether an evaluation higher than 70 
percent from April 1, 2002 is warranted in this case and find it 
is not.  The medical evidence does not show that the Veteran's 
psychiatric disability is manifested by such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name to warrant the next higher evaluation of 
100 percent from April 1, 2002.

III.	Earlier Effective Date - TDIU

The Veteran contends that he was totally disabled prior to August 
18, 2005(date of VA psychiatric examination), and should be 
assigned a total disability evaluation prior to that date.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The statute and regulation provide, 
in pertinent part, that the effective date of a claim for 
increase in disability compensation, such as a total evaluation 
based on individual unemployability, will be the date of receipt 
of the claim or the date entitlement arouse, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Claims of 
entitlement to increased ratings, including a total evaluation 
based on individual unemployability, may be assigned an effective 
date up to one year prior to the date of claim, if it is 
factually ascertainable prior to that date that the Veteran was 
entitled to a rating of a total evaluation based on individual 
unemployability and the Veteran's claim was received within one 
year of the date this entitlement arose.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Consideration of a total evaluation based on individual 
unemployability is appropriate where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In the present case, as indicated above, the Veteran seeks an 
effective date earlier than August 18, 2005 for the grant of a 
total evaluation based on individual unemployability.  As 
indicated above, any communication or action indicating an intent 
to apply for VA benefits from a claimant, may be considered to be 
an informal claim and such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  In this regard, the Board 
finds that the Veteran submitted an informal claim for a total 
evaluation based on individual unemployability benefits received 
at the RO on May 3, 2002, approximately one month after the April 
1, 2002 claim for an increased evaluation.  His written statement 
contained an assertion that he was unable to work since November 
1998, due to his service-connected disability.  The Board notes 
that there is no evidence of record indicating that the Veteran 
filed a claim of entitlement for a higher evaluation, including a 
total evaluation based on individual unemployability prior to 
April 1, 2002.  See 38 C.F.R. § 3.400(o)(2).  

In May 2002, the time the Veteran submitted his statement, he was 
service-connected for right knee, residuals medial cartilage with 
instability effective February 3, 1966, rated as 30 percent 
disabling.  In the February 2003 rating decision, the RO 
continued the Veteran's service-connected right knee, residuals 
medial cartilage with instability, as 30 percent disabling; 
granted service connection for right knee degenerative joint 
disease, effective April 1, 2002, as 10 percent disabling; 
granted service connection for adjustment disorder secondary to 
right knee condition, effective April 1, 2002, as 10 percent 
disabling; and denied entitlement to a total evaluation based on 
individual unemployability.  The RO denied a grant for a total 
evaluation based on individual unemployability on a schedular 
basis, as the Veteran's service-connected disability evaluations 
combined to 40 percent.  38 C.F.R. §§ 3.340, 4.16(a), and 4.25.  

However, as of this decision, from April 1, 2002 the Veteran's 
psychiatric disorder is rated as 70 percent disabling, for a 
combined evaluation of 80 percent from April 1, 2002.  Thus a 
TDIU is established on a schedular basis from April 1, 2002, the 
date of claim for a TDIU, as the Veteran has been found unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected result of a single service-
connected disability ratable at 60 percent or more from April 1, 
2002.  38 C.F.R. §§ 3.340, 4.16(a).

Therefore, the Board finds that the preponderance of the evidence 
favors a finding that an effective date of April 1,, 2002, is 
warranted for the award of a TDIU on a schedular basis.  See 
38 C.F.R. § 3.400(o), 4.16(a).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for a psychiatric 
disability from April 1, 2002 is granted.  .

Subject to the provisions governing the award of monetary 
benefits, an effective date of April 1, 2002, for the grant of 
total evaluation based on individual unemployability on a 
schedular basis, due to service-connected disabilities, is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


